EXHIBIT 10.58 [form10-k.htm]

 


 
URS E&C HOLDINGS, INCORPORATED
RESTORATION PLAN
 
Amended and Restated Effective as of January 1, 2011
 

 
 
 

 
 
i

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS


PAGE


 

     PAGE  ARTICLE I  PURPOSE OF PLAN  1  ARTICLE II   DEFINITIONS  1  ARTICLE
III  ELIGIBILITY; RESTORATION AMOUNTS  3  ARTICLE IV  ESTABLISHMENT AND
MAINTENANCE OF ACCOUNTS   4  ARTICLE V  DISTRIBUTION OF ACCOUNTS  4  ARTICLE VI 
 ADMINISTRATION  6  ARTICLE VII  BENEFICIARY DESIGNATION  8  ARTICLE VIII
 AMENDMENT OR TERMINATION  8  ARTICLE IX  MISCELLANEOUS  8

 







 
ii

--------------------------------------------------------------------------------

 



 
ARTICLE I
 
PURPOSE OF PLAN
 
Effective as of January 1, 2003, Washington Group International, Inc.
established the Washington Group International Restoration Plan, which was
subsequently amended and restated on August 14, 2003 (the “Prior
Plan”).  Effective as of January 1, 2009, the Prior Plan was amended and
restated in order to comply with Code Section 409A and for certain other
purposes.  Effective as of January 1, 2011, the Plan is further amended and
restated as set forth in this document.  Amounts earned and vested as of
December 31, 2004 under the Prior Plan shall remain subject to the terms and
conditions of the Prior Plan.  Amounts earned or vested under this Plan or the
Prior Plan after December 31, 2004 (except for interest accrued on amounts
earned and vested as of December 31, 2004) shall be subject to the terms and
conditions of this Plan.
 
The purpose of the Plan is to restore Company matching contributions that have
been limited under a Company 401(k) Plan due to certain restrictions imposed on
the compensation that may be deferred by participants in such Company 401(k)
Plan.  The restoration of such Company matching contributions is accomplished by
crediting a restoration account maintained under this Plan.  This Plan is
intended to qualify under Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA as
an unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
 
 
ARTICLE II
 
DEFINITIONS
 
Section 2.1          Definitions.  Whenever used in this instrument the
following terms shall have the following respective meanings set forth in this
Section 2.1:
 
“Account” means the restoration account maintained for a Participant pursuant to
Article IV.
 
“Administrative Committee” means an administrative committee designated by the
Committee for the purpose of overseeing the day-to-day administration and
operation of the Plan in accordance with Section 6.1.
 
“Beneficiary” means the person designated, or deemed designated, by the
Participant pursuant to Article VII, who will receive payments as provided under
the Plan in the event of the Participant’s death.
 
“Board” means the Board of Directors of the Plan Sponsor.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
 
 
iii

--------------------------------------------------------------------------------

 
“Committee” means (a) the Compensation Committee, which committee shall be
responsible for administering and operating the Plan in accordance with Article
VI, or (b) the Administrative Committee as acting pursuant to authority
delegated to it under this Plan.
 
“Company” means the Plan Sponsor and each affiliate of the Plan Sponsor.
 
“Company 401(k) Plan” means a 401(k) Plan sponsored by a Company.  As applicable
with respect to a Participant, such term shall refer to the Company 401(k) Plan
in which he participates.
 
“Compensation Committee” means the Compensation Committee of the Board.
 
“Deferred Compensation Plan” means the URS E&C Holdings, Incorporated Voluntary
Deferred Compensation Plan, as amended and restated effective as of January 1,
2011 and as further amended from time to time.
 
“Designated Company 401(k) Plan” means a 401(k) Plan sponsored by a Company and
designated by the Compensation Committee as an eligible plan for purposes of
determining Participants under this Plan.
 
 “Division” means the URS Energy & Construction business of URS Corporation.
 
“Eligible 401(k) Compensation” means, with respect to a Participant, the
compensation that may be deferred for a Plan Year under the Company 401(k)
Plan.  However the term “Eligible 401(k) Compensation” shall not include any
amounts designated by the Company as not being eligible compensation under this
Plan.
 
 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“401(a)(17) Limit” means the maximum amount of annual compensation taken into
account pursuant to Section 401(a)(17)(A) of the Code as in effect from time to
time.
 
 “Incentive Compensation” means, with respect to a Participant, cash incentive
compensation of a type that could be deferred under a Company 401(k)
Plan.  However, the term “Incentive Compensation” shall not include any amounts
designated by the Company as not being eligible compensation under this Plan.
 
“Participant” means an employee who has been selected for participation in this
Plan pursuant to Section 3.1.  Subject to Section 3.3, once an employee of a
Company becomes a Participant, he shall continue to be a Participant until the
entire balance credited to his Account is paid in full in accordance with
Article V
 
“Plan” means the URS E&C Holdings, Incorporated Restoration Plan, as amended and
restated effective as of January 1, 2011, as set forth herein, and as further
amended from time to time.
 
“Plan Sponsor” means URS Corporation and its successors and assigns.
 
 
iv

--------------------------------------------------------------------------------

 
“Plan Year” means the calendar year.
 
“Qualifying Position” has the meaning ascribed to such term in Section 3.1(a).
 
“Separation from Service” has the meaning ascribed to such term under Code
Section 409A and the final regulations thereunder.
 
Section 2.2            Rules of Construction.  Unless the context otherwise
requires (i) a term shall have the meaning assigned to it in Section 2.1; (ii)
all references to “Section” and “Article” shall be to sections and articles of
this instrument; (iii) words in the singular shall include the plural, and
vice-versa; and (iv) words in the masculine gender shall include the feminine
and neuter, and vice-versa.
 
 
ARTICLE III
 
ELIGIBILITY; RESTORATION AMOUNTS
 
Section 3.1            Eligibility.
 
(a)           Requirements for Eligibility.  An employee of a Company shall
become a Participant on the later of the date (i) the employee becomes a
participant in a Designated Company 401(k) Plan and elects to defer the minimum
percentage required in order to be eligible to receive the maximum Company
401(k) match, (ii) the employee attains a position within a Company having an
“X” pay grade, as classified by the Company (any such position a “Qualifying
Position”), (iii) the employee is selected for participation in this Plan as
directed by the Compensation Committee or the President of the Division, and
(iv) the employee is notified by the Committee of such selection.  The notice of
selection shall be in such form and shall be provided in such manner as the
Committee may determine.
 
(b)           Mid-Year Eligibility.  In the event an employee becomes eligible
to commence participation in the Plan after the first day of a Plan Year, such
employee shall commence participation on the date specified in the notice of
selection sent by the Committee pursuant to Section 3.1(a).
 
(c)           Continuation of Participant Status.  Subject to Section 3.3, once
an employee of a Company becomes a Participant, he shall continue to be a
Participant until the entire balance credited to his Account is paid in full in
accordance with Article V.
 
Section 3.2            Restoration Amount.  The Account of a Participant shall
be credited pursuant to this Plan for a particular Plan Year with a percentage,
equal to the actual Company match percentage, if any, for such Plan Year under
the Designated Company 401(k) Plan in which he participates for such Plan Year,
multiplied by the sum of following amounts for such Plan Year: (i) the amount by
which the Participant’s Eligible 401(k) Compensation exceeds the 401(a)(17)
Limit, (ii) the amount of the Participant’s cash incentive compensation that is
not Eligible 401(k) Compensation, and (iii) the amount of compensation deferred
under the Voluntary Deferred Compensation Plan (the sum of the amounts described
in clauses (i), (ii) and (iii) are referred to in this Plan as the “Restoration
Amount”).
 
 
v

--------------------------------------------------------------------------------

 
Section 3.3             Termination of Crediting of Restoration Amounts.  In the
event a Participant ceases to hold any Qualifying Position, no longer
participates in any Designated Company 401(k) Plans, or no longer defers the
minimum percentage in order to be eligible to receive a maximum Company 401(k)
match under a Designated Company 401(k) Plan, the Participant shall no longer be
eligible to have amounts credited to his Account under Section 3.2.  The
Committee shall so notify the Participant, and the crediting of amounts under
Section 3.2, as applicable, on behalf of such Participant shall cease as of the
date specified in such notice.
 
Section 3.4             Post-Separation Match.  Notwithstanding Section 3.3, if
(i) a Participant’s loss of eligibility pursuant to Section 3.3 is due to the
Participant’s Separation from Service, and (ii) following the Participant’s
Separation from Service the Committee determines that the Participant meets the
eligibility requirements for a post-separation Company match contribution under
the URS Corporation 401(k) Retirement Plan (or would have met such requirements
if the Participant was a participant in the URS Corporation 401(k) Retirement
Plan), and (iii) a Company match contribution is in fact authorized and paid
under the URS Corporation 401(k) Retirement Plan for the Plan Year in which the
Separation from Service occurs, then the Participant shall be eligible to
receive a cash payment equal to the Company match percentage, if any, for such
Plan Year under the Designated Company 401(k) Plan in which he participates for
such Plan Year multiplied by the Restoration Amount earned by participant prior
to the date of his or her Separation from Service, for the Plan Year in which
the Separation from Service occurs (a “Post-Separation Match”).  Any such
Post-Separation Match shall be not be credited to the Participant’s Account but
instead shall be paid to the Participant on or prior to March 15 of the year
following the Plan Year in which the Separation from Service occurs.  Any such
Post-Separation Match shall not be eligible for deferral under the Plan.
 
 
ARTICLE IV
 
ESTABLISHMENT AND MAINTENANCE OF ACCOUNTS
 
Section 4.1            Establishment of Accounts.  The Committee shall establish
a separate bookkeeping account for each Participant that shall be designated as
the Participant’s “Account” under the Plan.  The Plan Sponsor shall credit to
such Account the amounts under Section 3.2, and shall charge such Account for
any distributions under the Plan with respect to the Participant or his
Beneficiaries.  Unless otherwise determined by the Committee, the amounts under
Section 3.2 shall be credited, on an annual basis, on the same date that the
Company match under the URS Corporation 401(k) Retirement Plan is credited to
the accounts of participants under such plan.
 
Section 4.2            Interest Credits.  Each Account shall be credited with
interest commencing on the date the Account is established and up until the date
of a Participant’s Separation from Service.  The interest rate credited for any
Plan Year shall be the Moody’s Average Corporate Bond Rate for August of the
immediately preceding year, and the Plan Sponsor shall notify each Participant
of such rate prior to commencement of a Plan Year.  Such interest shall be
credited monthly and compounded monthly.  Following a Participant’s Separation
from Service, interest shall be credited at such rate and in such manner as the
Administrative Committee determines is
 
vi

--------------------------------------------------------------------------------

 
 
consistent with the rate at which interest is credited and the manner in which
interest is credited hereunder prior to such Separation from Service.
 
Section 4.3            Account Valuation; Participant Statements.  For each Plan
Year or more frequently as the Committee may determine, the Committee shall
provide a written statement to each Participant setting forth as of a date
specified in such statement: (i) the amount credited to his Account under
Section 3.2, (ii) the rate at which interest was credited to his Account and the
aggregate amount of interest credited to the Account since the last such
statement, and (iii) his total Account balance.
 
ARTICLE V
 
DISTRIBUTION OF ACCOUNTS
 
Section 5.1             Form and Timing of Payment.
 
(a)           Deferred Payment Date.  Not later than thirty (30) days following
the date a Participant is notified of his selection by the Board under Section
3.1, he shall elect the form and timing of payment of his Account to occur
following his Separation from Service.  A Participant is permitted to choose
payment in the form of either a lump sum as soon as practical after his
Separation from Service (a “Separation Distribution”), a lump sum as soon as
practical after the end of the Plan Year in which his Separation from Service
occurs (a “Year Following Separation Distribution”), annual installments over a
period of five (5), ten (10) or fifteen (15) years starting as soon as practical
after his Separation from Service (a “Separation Installment Distribution”), or
annual installments over a period of five (5), ten (10) or fifteen (15) years
starting as soon as practical after the end of the Plan Year in which his
Separation from Service occurs (a “Year Following Separation Installment
Distribution”); provided, however, that notwithstanding any such election, if a
Participant’s Account balance is less than Fifty Thousand Dollars ($50,000) on
the date of his Separation from Service, his Account shall be paid as if he had
elected to receive a lump sum distribution (payable as a Separation Distribution
if the Participant elected a Separation Installment Distribution, and payable as
a Year Following Separation Distribution if the Participant elected a Year
Following Separation Installment Distribution).  Similarly, if a Participant
fails to make a payment election, his Account shall be paid as if he had elected
a Separation Distribution.
 
Notwithstanding anything in the Participant’s election or in this Plan to the
contrary:
 
(i)           Any amount payable pursuant to a Separation Distribution shall be
paid in a lump sum during the seventh month following the Participant’s
Separation from Service;
 
(ii)          Any amount payable pursuant to a Year Following Separation
Distribution shall be paid during January following the year in which the
Participant’s Separation from Service occurred; provided that in the event such
payment would occur during the six-month period immediately following the
Participant’s Separation from Service, the payment will be delayed until the
seventh month following the Participant’s Separation from Service;
 
 
vii

--------------------------------------------------------------------------------

 
(iii)           the first installment payment of any amount payable pursuant to
a Separation Installment Distribution shall be paid during the seventh month
following the Participant’s Separation from Service, and the remaining
installments shall be paid during each subsequent January following the payment
of the first installment payment, over the period elected by the Participant;
and
 
(iv)           the first installment payment of any amount payable pursuant to a
Year Following Separation Installment Distribution shall be paid during January
following the year in which the Participant’s Separation from Service occurred;
provided that in the event the first installment payment would occur during the
six-month period immediately following the Participant’s Separation from
Service, the payment will be delayed during the seventh month following the
Participant’s Separation from Service; and, in either event, the remaining
installments shall be paid during each subsequent January following the payment
of the first installment payment, over the period elected by the Participant.
 
A Participant may change such elections to extend the payment date or change the
form of payment; provided, however, that the new election must be submitted at
least twelve (12) months prior to the Participant’s Separation from Service,
must defer the commencement of payment for a period of at least five (5) years
from the date such payment would otherwise have paid (or in the case of
installments, five (5) years from the date the first installment was scheduled
to be paid), and may not become effective less than twelve (12) months after the
date on which the election is made.
 
(b)           Payment Upon Death.  Notwithstanding Section 5.1(a), in the event
of the Participant’s death, any unpaid portion of the Participant’s Account
shall be distributed in a lump sum to his Beneficiary(ies).  A distribution
pursuant to this Section 5.1(b) shall be made as soon as practical, and not
later than 60 days, after the Participant’s death.
 
Section 5.2            Committee Action.  The Compensation Committee may, in its
sole and absolute discretion, accelerate the payment of all or any portion of
the balance credited to a Participant’s Account in the event the Compensation
Committee determines that the Plan fails to meet the requirements of Code
Section 409A and the final regulations thereunder; provided that such payment
may not exceed the amount required to be included in income as a result of such
failure.  In no event shall any Participant have a direct or indirect election
as to whether the Committee’s discretion will be exercised in such an event.
 
 
ARTICLE VI
 
ADMINISTRATION
 
Section 6.1            Authority and Duties of Administrator.  The Compensation
Committee shall be responsible for administering the Plan and shall have the
authority and absolute discretion to (i) determine the eligibility of employees
to participate in the Plan (which authority is shared with the President of the
Division), (ii) interpret, construe and make determinations under the Plan,
(iii) establish such rules as may be necessary or appropriate for the
administration of the Plan, (iv) maintain Accounts, books and records with
respect to the Plan, (v) calculate the amount determined under Section 3.2(b),
(c) or (d) and the amount of interest credited under the
 
 
 
viii

--------------------------------------------------------------------------------

 
 
Plan, (vi) delegate to an Administrative Committee authority to take certain
actions on behalf of the Committee and to oversee the day-to-day operation of
the Plan, and (iv) take such other action in the administration of the Plan as
the Committee deems necessary or appropriate in furtherance hereof.  Any
interpretation, construction or determination made or action taken by the
Committee with respect to the Plan shall be conclusive and binding on all
persons interested therein.
 
Section 6.2             Manner of Taking Action.  All actions permitted or
required to be taken hereunder by a person who is an eligible employee under
Section 3.1 or a Participant shall be effective only if such action is taken at
the time and in the manner prescribed by the Committee and in accordance with
the terms of the Plan.  All actions permitted or required to be taken hereunder
by the Committee may be taken by a majority of its members at a meeting in
person or by telephone, or by unanimous written consent of such members.  The
Committee may delegate to any one or more of its members authority to
individually take any action the Committee is authorized to take hereunder.
 
Section 6.3            Plan Expenses.  All expenses of administering the Plan
shall be borne by the Company.
 
Section 6.4            Indemnification of Administrator.  To the extent
permitted by law, the Plan Sponsor shall indemnify and save harmless any person
serving as a member of the Compensation Committee or the Administrative
Committee, or both, from claims for liability, loss or damage (including payment
of expenses in connection with defense against any such claim) which result from
such person’s good faith exercise or failure to exercise any responsibilities
with respect to the Plan.
 
Section 6.5            Claims Procedure.
 
(a)           Benefit Claims.  A Participant (or his legal representative in the
event of the Participant’s disability or his Beneficiaries in the event of the
Participant’s death) may file a claim with respect to amounts asserted to be due
hereunder by filing a written claim with the Committee specifying the nature of
such claim in detail.  Such a claim shall not be permitted unless submitted
within two years from (i) in the case of a lump sum payment, the date on which
the payment was made, (ii) in the case of installment payments, the date on
which the first in the series of payments was made, or (iii) in the case of all
other claims, the date on which the action complained of occurred or the
inaction complained of should have occurred.  The Committee shall notify the
claimant within ninety (90) days as to whether the claim is allowed or denied,
unless the claimant receives written notice from the Committee prior to the end
of the ninety (90) day period stating that special circumstances require an
extension of time for a decision on the claim, in which case the period shall be
extended by an additional sixty (60) days.  Notice of the Committee’s decision
shall be in writing, sent by mail to the Participant’s or Beneficiary’s last
known address and, if the claim is denied, such notice shall (i) state the
specific reasons for denial, (ii) refer to the specific provisions of the Plan
upon which such denial is based, and (iii) describe any additional information
or material necessary to perfect the claim, an explanation of why such
information or material is necessary, and an explanation of the review procedure
in Section 6.5(b), including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse determination on
review.
 
 
ix

--------------------------------------------------------------------------------

 
(b)           Review Procedure.  A claimant is entitled to request a review of
any denial of his claim under Section 6.5(a).  The request for review must be
submitted to the Committee in writing within sixty (60) days of mailing by the
Committee of notice of the denial.  Absent a request for review within the sixty
(60) day period, the claim shall be deemed extinguished in its entirety.  The
claimant or his representative shall be entitled to submit issues and comments
orally and in writing as well as other relevant documents to the Committee.  The
claimant shall also be entitled to receive from the Committee, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relating to his claim.  The review shall be conducted by the
Committee, which shall afford the claimant a hearing and which shall render a
decision in writing within sixty (60) days of a request for a review, provided
that, if the Committee determines prior to the end of such sixty (60) day review
period that special circumstances require an extension of time for the review
and decision of the denial, the period for review and decision on the denial
shall be extended by an additional sixty (60) days.  The review shall take
account of all comments, documents, records and other information submitted by
the claimant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination under Section
6.5(a).  The claimant shall receive written notice of the Committee’s review
decision, together with specific reasons for the decision and reference to the
pertinent provisions of the Plan.  The claimant shall also be notified that,
upon request and free of charge, the claimant can have reasonable access to and
copies of all documents, records and other information relevant to his claim.
 
 
ARTICLE VII
 
BENEFICIARY DESIGNATION
 
A Participant may, on a form prescribed by and filed with the Committee,
designate one or more Beneficiaries to receive the balance credited to the
Participant’s Account, if any, in the event of the Participant’s death prior to
full payment thereof.  If the designated Beneficiary is not the spouse of the
Participant, the spouse must consent to the nonspousal Beneficiary designation,
acknowledging his or her waiver of rights to the benefit, by providing the
spouse’s notarized consent on the signature form. Such beneficiary designation
may be changed by the Participant at any time without the consent of any prior
Beneficiary (other than the spouse) upon receipt by the Committee of a new
designation to that effect; provided, however, that no such designation shall be
effective unless received by the Committee prior to the Participant’s death.  If
a Participant fails to designate a Beneficiary hereunder, or if no Beneficiary
survives the Participant, the Participant’s estate shall be deemed to be the
Beneficiary.
 
 
ARTICLE VIII
 
AMENDMENT OR TERMINATION
 
The Compensation Committee may amend the Plan from time to time or suspend or
terminate the Plan at any time; provided, however, that no amendment, suspension
or termination shall reduce the Participant’s Account balance immediately prior
to such amendment, suspension or termination.  In the event the Plan is
suspended, payment of Accounts shall not be accelerated, and the terms of the
Plan shall continue to apply until full payment thereof is made to the
 
 
 
x

--------------------------------------------------------------------------------

 
Participant or Beneficiary. In the event the Plan is terminated, the balance
credited to a Participant’s Account shall be paid in a lump sum; provided that
(i) the Company terminates at the same time any other arrangement that would be
aggregated with the Plan under Section 409A; (ii) the Company does not adopt any
other arrangement that would be aggregated with the Plan under Section 409A for
three (3) years; (iii) the payments upon such termination shall not commence
until twelve (12) months after the date of termination (other than payments
already scheduled to be made); (iv) all payments upon such termination are made
within twenty-four (24) months after the date of termination; and (v) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company.
 
 
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.1             Liability of Company; Nature of Obligation.  Nothing
herein shall be deemed to constitute the creation of a trust or other fiduciary
relationship between a Company and any of its employees or between a Company and
any other person.  Neither the Plan Sponsor nor any Company shall be considered
a trustee by reason of this Plan.  Participants, Beneficiaries and any other
person who may have rights hereunder shall be mere unsecured general creditors
of the Company with respect to a Participant’s Account and any amounts under
Section 3.2 or interest credited hereunder, and all amounts deferred or credited
to an Account shall be payable solely from the general assets of the Company.
 
Section 9.2             Right of Set-Off.  Notwithstanding any provision of the
Plan to the contrary, the Plan Sponsor shall have the right to reduce and offset
any payment a Participant or Beneficiary is entitled to receive hereunder by the
amount of any debt or other amount owed to a Company by the Participant at the
time of such payment.
 
Section 9.3             No Guarantee of Employment.  Nothing contained herein
shall require the Plan Sponsor or any Company to continue the employment of any
person, and the Plan Sponsor and any Company shall have the right to terminate
the employment of any person at any time notwithstanding the terms of the Plan.
 
Section 9.4             Benefits Not Assignable.  The Account of a Participant
and any right or interest in any Salary or Incentive Compensation deferred or
interest credited hereunder shall not be subject to alienation, transfer,
assignment, garnishment, execution or levy of any kind or nature, or claim for
alimony or support pursuant to a divorce decree or other court order, and any
attempt to accomplish the foregoing shall be null and void.
 
Section 9.5             Severability.  If any particular provision of the Plan
shall be found by final judgment of a court or administrative tribunal of
competent jurisdiction to be illegal, invalid or unenforceable, such illegal,
invalid or unenforceable provision shall not affect any other provision of the
Plan and the other provisions of the Plan shall remain in full force and effect.
 
Section 9.6              Tax Withholding.  Any amounts payable hereunder shall
be subject to all applicable federal, state and local tax withholding.
 
 
xi

--------------------------------------------------------------------------------

 
Section 9.7              Headings.  The headings of the several Articles and
Sections of this Agreement have been inserted for convenience of reference only
and shall in no way restrict or modify any of the terms of the provisions
hereof.
 
Section 9.8               Governing Law.  To the extent not subject to ERISA,
the Plan shall be governed by and construed and enforced in accordance with the
laws of the State of Idaho, without regard to conflicts of laws principles
thereof.
 


IN WITNESS WHEREOF, the undersigned has adopted this Amended and Restated Plan
on the date noted hereunder, to be effective as of January 1, 2011.
 


 
URS CORPORATION
 


 

  Company Name          
Date: __________________, ____
By:
/s/ Tom Zarges       Tom Zarges       President - Washington E&C Holdings, Inc.
         


xii

--------------------------------------------------------------------------------